If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re J J HOLBROOK, Minor.                                           May 19, 2022

                                                                     No. 359504
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 2020-882579-NA


Before: SWARTZLE, P.J., and CAMERON and PATEL, JJ.

PER CURIAM.

        Respondent appeals the trial court order finding statutory grounds for jurisdiction over the
minor child, JJH, under MCL 712A.2(b)(1) (parent, when able to do so, neglects or refuses to
provide proper or necessary support, education, medical, surgical, or other care necessary for
health or morals or parent presents a substantial risk of harm to the child’s mental well-being). We
affirm.

                                       I. BACKGROUND

         JJH has a complex mental health history that was addressed with various treatment
modalities for a number of years. When JJH’s emotional outbursts, physical aggression, and self-
harming behaviors increased in frequency and intensity, respondent took JJH to a local hospital
because she could no longer keep JJH safe. JJH was transferred from the hospital to a mental health
facility for inpatient treatment.

       While JJH was at the mental health facility, Child Protective Services (CPS) became
involved due to allegations of physical abuse and neglect. In preparation for JJH’s return home,
CPS investigator Christian Saba worked with respondent on establishing a safety plan. Saba and
other CPS workers repeatedly asked respondent to complete paperwork for Community Mental
Health (CMH) services so that additional mental health resources could be accessed for JJH.1


1
  Due to the nature of respondent’s insurance, there were barriers in getting him treatment. The
CMH paperwork was necessary to put JJH in the CMH network to access services that private
insurance could not provide.


                                                -1-
Respondent advocated for JJH’s admission to a long-term residential treatment program. But
mental health professionals allegedly told DHHS that JJH did not meet the criteria for long-term
residential treatment services and all other options, such as in-home treatment, would have to be
exhausted first. Saba and respondent discussed intensive in-home mental health services
recommended by the mental health professionals. Respondent refused the in-home services, did
not fill out the CMH paperwork, and did not provide an alternative plan for JJH’s care in lieu of
returning home.

        After several weeks at the mental health facility, JJH was transferred to a short-term crisis
center to prepare for reintegration into the family home. JJH’s self-harming behavior and
aggression escalated at the short-term crisis center. Due to the lack of adequate resources to address
JJH’s risks and needs, the short-term crisis center released JJH from its services. JJH threatened
suicide if he was returned home with respondent. Respondent refused to pick JJH up from the
short-term crisis center because she did not feel safe around JJH and she would not allow him to
return to her home due to the risk of harm to himself and others.2

        In advance of filing its petition for temporary custody of JJH, DHHS enlisted the assistance
of the Regional Placement Unit (RPU) to find suitable placement to address JJH’s mental health
needs. A placement was found at a residential treatment program, but respondent refused to
transport JJH there. Saba warned respondent that she would be charged with neglect if she refused
to pick JJH up from the short-term crisis center. Respondent stated that she would accept whatever
penalties would be imposed because she did not feel safe with JJH.

        DHHS filed a temporary custody petition requesting that the trial court take jurisdiction
over JJH under MCL 712A.2(b)(1) and/or (2). The petition alleged that JJH was “abandoned” at
the short-term crisis center, that respondent had refused multiple services offered, that respondent
would not allow JJH to return home, and that respondent stated that she was unable and unwilling
to care for JJH. A referee concluded that there were reasonable grounds to remove JJH and entered
an interim placement order granting DHHS custody of JJH.3 On the same day, a DHHS employee
transported JJH to the residential treatment center for admission.

        Following a bench trial, the trial court determined that there was sufficient evidence to
establish a statutory basis to exercise jurisdiction over JJH pursuant to MCL 712A.2(b)(1). This
appeal followed.

                                  II. STANDARD OF REVIEW

        This Court “review[s] the trial court’s decision to exercise jurisdiction for clear error in
light of the court’s findings of fact.” In re BZ, 264 Mich App 286, 295; 690 NW2d 505 (2004).



2
   It was undisputed that JJH had suicidal tendencies, a history of sexually assaulting a younger
sibling in respondent’s home, and violence against respondent.
3
  JJH’s presumed legal father (by marriage) was excluded as JJH’s father through DNA testing.
JJH’s biological father signed an Affidavit of Parentage, but was unable and unwilling to care for
JJH.


                                                 -2-
A finding is clearly erroneous when this Court is “left with a definite and firm conviction that a
mistake has been made.” In re Schadler, 315 Mich App 406, 408; 890 NW2d 676 (2016) (quotation
marks and citations omitted). “To be clearly erroneous, a decision must be more than maybe or
probably wrong.” In re Ellis, 294 Mich App 30, 33; 817 NW2d 111 (2011). This Court must
consider “the special opportunity of the trial court to judge the credibility of the witnesses who
appeared before it.” Id.

                                          III. ANALYSIS

        Respondent argues that the trial court erred in finding statutory grounds to exercise
jurisdiction under MCL 712A.2(b)(1). We disagree.

         There are two phases to child protection proceedings, the adjudicative phase and the
dispositional phase. MCR 3.972; In re AMAC, 269 Mich App 533, 536; 711 NW2d 426 (2006).
At issue in this case are the circumstances of the adjudicative phase. “The adjudicative phase
occurs first and involves a determination whether the trial court may exercise jurisdiction over the
child, i.e., whether the child comes within the statutory requirements of MCL 712A.2(b).” In re
AMAC, 269 Mich App at 536 (citation omitted). The trial court must find that a statutory basis for
jurisdiction exists by a preponderance of the evidence. In re BZ, 264 Mich App 286, 295; 690
NW2d 505 (2004).

      The trial court found statutory grounds to exercise jurisdiction over JJH under MCL
712A.2(b)(1), which states, in part:

              (b) Jurisdiction in proceedings concerning a juvenile under 18 years of age
       found within the county:

               (1) Whose parent or other person legally responsible for the care and
       maintenance of the juvenile, when able to do so, neglects or refuses to provide
       proper or necessary support, education, medical, surgical, or other care necessary
       for his or her health or morals . . . .

        The trial court noted that Saba testified that there were a number of barriers to JJH’s mental
health treatment, including respondent’s private health insurance and the fact that community-
based services had to be exhausted before residential treatment could be considered. The trial
court referenced Saba’s testimony that respondent did not complete the necessary CMH paperwork
so that JJH could be placed in the CMH network to access additional mental health resources. In
determining that there were statutory grounds to exercise jurisdiction, the trial court reasoned:

       [A]lthough I find that mother’s behaviors all along the way have been as much as
       she possibly could to provide proper care and custody for her child, I am going to
       find that because that child does come under the Court’s jurisdiction pursuant to
       MCL 712A.2(b)(1), that “the parent or person legally responsible for care and
       maintenance of the juvenile when able to do so neglected or refused to provide
       proper medical care.” And I only make that finding based on the failure to complete
       the CMH documentation. That’s—that’s all I got.



                                                 -3-
       [T]he records are replete that this child not only has multiple attempts of suicide,
       [but he] has threatened to kill himself or to kill his mother if [he] came into her
       care. But the law doesn’t provide for when a parent can’t handle the overwhelming
       circumstances of their child’s mental health.

        A similar conundrum existed in In re Hockett, ___ Mich App ___, ___; ___ NW2d ___
(2021) (Docket No. 353132). In that case, the minor child was hospitalized after his mental health
problems escalated to threats of harm to another child and threats of suicide. Id. at ___; slip op at
1-2. The respondent declined to pick the child up from the hospital when he was released because
she believed that he needed further help for his mental problems and she was homeless. Id. The
trial court found statutory grounds for jurisdiction under MCL 712A.2(b)(1), concluding that the
respondent “failed to provide proper and necessary support and care for [the minor child], who
was subject to a substantial risk of harm to his mental health and wellbeing.” Id. at ___; slip op at
3. This Court affirmed, reasoning:

       The trial court and this Court acknowledge the extremely difficult position in which
       the respondent found herself. She had no home. She had a child whose mental
       health issues were significant. She wanted the kind of care for [the minor child]
       that he only began to get when the state assumed jurisdiction. While she is not a
       mental health care professional, respondent sensed, and later mental health care
       professionals agreed, that [the minor child] needed more than respondent could
       give. It is unfortunate that our statute uses the word “unfit” to describe situations
       such as this. We note that “the underlying purpose of the statutory scheme is to
       protect children from an unfit homelife.” Unfitness connotes active wrong doing
       which we do not see in this case. The statute however implies some understanding
       of the existence of parents who do not have the resources to provide for their
       children in the phrase “when able to do so”. This mother was unable to manage
       the complex mental health needs of her child. The trial court correctly determined
       that respondent declined to retrieve her child upon discharge. The court also
       correctly noted that respondent had the physical capacity to retrieve her minor child
       and did not do so . . . . However, “culpability is not a prerequisite for probate court
       intervention under § 2(b)(2).” Respondent’s admitted inability, not her
       unwillingness to care for [the minor child’s] special needs with the level of
       assistance she was receiving, along with her homelessness rendered [the minor
       child’s] home a place of danger for the seriously ill child and thus, statutorily unfit.
       [Id. at ___; slip op at 3 (emphasis in original, citations omitted).]

        Respondent here was similarly unable to manage the complex mental health needs of JJH.
The evidence revealed that JJH was unable to return to respondent’s home, there was no other
relative who could care for him, and the short-term crisis facility was unable to address his mental
health needs. Respondent had the physical capacity to complete the CMH paperwork to obtain the
resources for JJH’s mental health treatment, but she did not do so. As a result, JJH did not have
the necessary resources for his mental health care, his mental well-being was subjected to a
substantial risk of harm, and he was without proper custody or guardianship. The evidence
established that the only way JJH was going to get the mental health treatment he needed was for
the trial court to force the issue and exercise jurisdiction over JJH. While we acknowledge the



                                                 -4-
difficult nature of the situation, we are not left with a definite and firm conviction that the trial
court was mistaken in finding statutory grounds for jurisdiction under MCL 712A.2(b)(1).
Culpability is not a factor here. As our Supreme Court has recognized, “[t]he purpose of the
juvenile code . . . is to protect children from an unfit home, not to punish bad parents.” In re Jacobs,
433 Mich 24, 41; 444 NW2d 789 (1989). “[T]he Legislature did not intend for children to suffer
long term damage merely because the neglect by the parents was not culpable.” In re Campbell,
170 Mich App 243, 255; 428 NW2d 347 (1988) (citations omitted).

        Respondent also argues that the trial court erred when it determined that there were grounds
to exercise jurisdiction over JJH because he was in residential, inpatient care and, therefore, he
was not without proper care or custody. “When considering whether to exercise jurisdiction under
MCL 712A.2(b), the trial court must examine the child’s situation at the time the petition was
filed.” In re Hockett, ___ Mich App at ___; slip op at 3. At the time that the petition was filed,
JJH was at the short-term crisis center. It is undisputed that the short-term crisis center was not
capable of addressing JJH’s mental health needs and had released JJH from its care. JJH was not
transported to the residential treatment facility until after the petition was filed and the trial court
assumed jurisdiction over JJH. Thus, the threat to JJH’s well-being had not ceased at the time that
the petition was filed and there is no clear error on this basis.

                                        IV. CONCLUSION

       For the reasons stated in this opinion, we affirm the trial court’s order concluding that there
was sufficient evidence to establish a statutory basis to exercise jurisdiction over JJH pursuant to
MCL 712A.2(b)(1).



                                                               /s/ Brock A. Swartzle
                                                               /s/ Thomas C. Cameron
                                                               /s/ Sima G. Patel




                                                  -5-